United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-3703
                        ___________________________

                                   Darren Smith

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

City of Forrest City, Arkansas; Deon Lee, Individually and as Chief of the Forrest
City Police Department; Cedric Williams, Individually and as Mayor of the City of
                              Forrest City, Arkansas

                      lllllllllllllllllllllDefendants - Appellees
                                       ____________

                    Appeal from United States District Court
                   for the Eastern District of Arkansas - Delta
                                  ____________

                             Submitted: July 15, 2022
                               Filed: July 29, 2022
                                  [Unpublished]
                                  ____________

Before GRUENDER, MELLOY, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.
       Darren Smith appeals the district court’s1 adverse grant of summary judgment
in his employment discrimination action. After careful review of the record and the
parties’ arguments on appeal, we conclude that the grant of summary judgment was
proper. See Banks v. John Deere & Co., 829 F.3d 661, 665 (8th Cir. 2016) (grant of
summary judgment is reviewed de novo). Accordingly, we affirm. See 8th Cir. R.
47B.
                       ______________________________




      1
       The Honorable D.P. Marshall Jr., Chief Judge, United States District Court for
the Eastern District of Arkansas.

                                         -2-